DETAILED ACTION
This office action is in response to application 17/173608 dated: 2/11/21 including claim 1 only.
Information Disclosure Statement
The two information disclosure statement (IDSs’) submitted on 3/15/21 was filed .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Appropriate correction 
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim1 of prior U.S. Patent No. 10925110, henceforth, ‘110. This is a statutory double patenting rejection.
Comparison of claim 1 of instant application with claim 1 of patent ‘110 reveal that all limitations are identical . 
patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention
Patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention. 
Appropriate action is required.


public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/for ms /. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. A Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about Terminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1  of instant application are similar and are rejected on the ground of nonstatutory double  provisional patenting as being unpatentable over claim 1 of patent no.  (US 10849184 ), henceforth, ‘184..in view of Takano et al (20040127221), henceforth, ‘221.
	 Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons:
Comparison of claim 1 of  instant application with claim 1 of patent ‘184 reveals that functions or scope are the same except following change:

A method for wireless communication, the method comprising: receiving, from a base station, first information for obtaining a starting position of an active period ---; extending the active period in case that the UE receives control information indicating a transmission of user data; receiving a control signal indicating a termination of the active period; and terminating the active period, based on the control signal. 
Thus, claim 1 of instant application is broader than claim 1 of patent ‘184, and therefore, following limitation in claim 1 of instant application is anticipated.  
Further, following limitations are added to claim 1 of instant  application, which are disclosed by ‘221:’ 
information related to a length of a first timer; --- starting the first timer set to the length of the first timer and; -- until the first timer expires ---before the first timer expires; and 15terminating the active state based on a control signal indicating a termination of the active state.
	“---a second timer for extending the active state---“		
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim 1 of instant application is rejected on the ground of nonstatutory double  patenting as being unpatentable over claim 1  of U.S. Patent No. 10206245, henceforth, ‘245. In view of Takano et al (20040127221), henceforth, ‘221.
	 Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons:
Comparison of claim 1 of instant application with claim 1 of patent ‘’245 reveals that limitations 

terminating the active state if control data indicating a transmission of user data is not received until the first timer expires; --- before the first timer expires;
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim 1 of instant application is rejected on the ground of nonstatutory double  patenting as being unpatentable over claims 1 , 8, 15 and 22 of U.S. Patent No. 9681488, henceforth, ‘.488.
	 Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons:
Comparison of claim 1 of instant application with claim 1 of patent ‘’488 reveals that .functions or scope are the same except that following limitations in claim 1 of patent ‘488 are not included in claim 1 of patent ‘488, as below:
transitioning to an active state from a sleep state; extending an active 
time of the active state, if control data indicating a transmission of new user data is received on a control channel.
However , above limitations , are claimed by rewording to termination of active state. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, 
note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is 
not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR 
LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR 
REHEARING EN BANC (DECIDED: May 30, 2001).

Claim 1 of instant application are rejected on the ground of nonstatutory double  patenting as 
being unpatentable over claims 1, 6, 11 and 15 of U.S. Patent No. 9094914, henceforth, ‘’914, further in 
view of  Barber.et al (20020106997) , henceforth,’997 , further, in view of Takano et al (20040127221), henceforth, ‘221.. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons:
Comparison of claim 1 of instant application with claim 1 of patent ‘’914 reveals that .functions or scope are the same with removing following limitations, that exist in claim 1 of patent ‘914, but not included in claim 1 of instant application, thus making claim 1 of instant application broader. , such as:
controlling an active time period during a discontinuous reception (DRX) operation in a user equipment (UE) in a mobile communication system;
starting a first timer to monitor control data on a shared control channel, the control data being associated with user data to be transmitted; starting a second timer, if the control data indicating a new transmission of associated user data is received on the shared control channel while the first tinier is running;
Following limitations are added in claim 1 of instant application:, which are disclosed by ‘588 in view ‘221
deriving the starting position of the active state based on the information related to the starting position; starting the first timer set to the length of the first timer and entering the active 10state at the derived starting position; terminating the active state if control data indicating a transmission of user data is not received until the first timer expires; extending a period of the active state if the control data is received before the first timer expires;
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR ABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 1 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 and 18 of U.S. Patent No. 8457588, henceforth, ‘588., further in view of  Barber.et al (20020106997) , henceforth,’997 , further, in view of Takano et al (20040127221), henceforth, ‘221.. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons:
Compared independent claim 1 of instant application with claim 1 of patent ‘588. Following limitations of ‘588 patent have been deleted in claim 1 of instant application to make claim 1 of instant application broader, however, functions and scope are similar worded differently:
“A method for controlling an active time period during a Discontinuous 
Reception (DRX) operation in a User Equipment (UE) in a mobile communication system, comprising: starting, in the UE”,
starting, in the UE, a first timer to monitor control data via a shared control channel, the control data being associated with user data to be transmitted; and starting, in the UE, a second timer, when the new transmission of associated via the shared control channel while the first timer is running, or restarting, in the UE, the second timer, when the control data indicating a new transmission of associated user data is received via the share control channel while the second timer is running.
	deriving the starting position of the active state based on the information related to the starting position; starting the first timer set to the length of the first timer and entering the active 10state at the derived starting position; terminating the active state if control data indicating a transmission of user data is not received until the first timer expires; extending a period of the active state if the control data is received before the first timer expires;
	Following limitations are added in claim 1 of instant application:, which are disclosed by ‘588 in view ‘221.
deriving the starting position of the active state based on the information related to the starting position; starting the first timer set to the length of the first timer and entering the active 10state at the derived starting position; terminating the active state if control data indicating a transmission of user data is not received until the first timer expires; extending a period of the active state if the control data is received before the 

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
	
Claim 1 of instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 of U.S. Patent No. 8270932, henceforth, ‘932. further in view of  Barber.et al (20020106997) , henceforth,’997 , further, in view of Takano et al (20040127221), henceforth, ‘221.. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons:
Compared claim 1 of instant application with claim 1 of patent ‘932. Following limitations of patent ‘932 have been deleted in claim 1 of instant application to make claim 1 of instant application broader, however, functions and scope are similar worded differently:
“controlling an active time period during a Discontinuous Reception (DRX) operation in a User Equipment (UE) in a mobile communication system,”  “starting, in the UE, a first timer to monitor control data via a shared control channel, the control data being associated with user data to be transmitted; and starting, in the UE, a second timer, when the control data indicating a new transmission of associated user data is received via the shared control channel during the active time period, or restarting, in the UE, the second timer, when the control data indicating a new transmission of associated user data is received via the shared control channel while the second timer is running, wherein the active time period includes a period in which at least one of the first timer and the second timer is running.”,
Following limitations are added in claim 1 of instant application:, which are disclosed by ‘588 in
view ‘221.
deriving the starting position of the active state based on the information related to the starting
position; starting the first timer set to the length of the first timer and entering the active 10state at the 

It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Takano et al (20040127221), henceforth, ‘221), further, in view of Barber.et al (20020106997, , henceforth,’997 and, further, in view of Barber et al (US 20020106997), henceforth, ‘997.
	For claims 1, ‘186 discloses: A method for a terminal in wireless communication, the method comprising: 
	(‘221::see abstract and [0002] The mobile station includes a mobile station transmitting/receiving section, mobile station state updating section, and mobile station information storage section. The mobile station transmitting/receiving section sets the radio channel to the base station. A mobile station, ---, and a packet communication method are also disclosed. 0001] The present invention relates to a mobile communication system, a mobile station, ---, and a packet communication method used therefor and, more particularly, to a packet communication method such as an HSDPA (High-Speed Downlink Packet Access) service in a mobile communication system.	

	(‘221: [0080] When the mobile station 2 designated as " active" receives the active notification reception confirmation (Reads on  limitation : “receiving , from a base station, information related to a starting position of an active state”) signal transmitted at a predetermined timing, (Reads on starting position of an active state and timer signifying predetermined time.)  the scheduling/transmission mode deciding section 15a of the base station 1 decides the scheduling/transmission mode on the basis of the CQI information (step S7 in FIG. 6).)
	deriving the starting position of the active state based on the information related to the starting position;
	(‘221: [0080] the scheduling/transmission mode deciding section 15a of the base station 1 decides the scheduling/transmission mode on the basis of the CQI information (step S7 in FIG. 6), ( The disclosure “the scheduling/transmission mode deciding section 15a of the base station 1 decides (Reads on deriving  starting position of active state..)  the scheduling/transmission mode ( Transmission mode reads on active state.) .
extending the active state, in response to control data indicating a new transmission of user data being received on a control channel; and terminating the active state, based on a control signal indicating a termination of the active state .
	(‘221: [0039] In this embodiment, the base station 1 sends, to the mobile station 2 by using the HS-SCCH ([000 ] High Speed Shared Control CHannel) designated from the base station 101)., not only the above control  information but also transmission/reception state update ( reads on active state update) information (a signal that notifies the state of the mobile station 2 in the current state update frame) (to be referred to as state update information hereinafter) that instructs a state [active/suspend]
	‘0221 does not disclose following limitation, which is disclosed by ‘997,  as follows:
	“information related to a length of a first timer”
starting the first timer set to the length of the first timer and entering the active state at the derived starting position;
	(‘997: In [0044] setting a time duration for said first timer, ( Reads on length of time of first timer, 
timer is the maximum amount of time that said modem will attempt to register with a base station controlle.   [0016] timer T203 is started or restarted upon transmission of a Data Link Layer frame (of any type) on the reverse channel  (This is acttve mode when data link is used for transmission.  ( Reads on active state at the derived starting position;)) Mobile device to base station is reverse channel. 
terminating the active state if control data indicating a transmission of user data is not received until the first timer expires; 
	(‘997: In [0044] setting a time duration for said first timer, wherein the time duration of said first timer is the maximum amount of time that said modem will attempt to register with a base station controller.).
	It would have been obvious to a person of ordinary skill before the time of inventionto have combined limitation at the time of invention, as disclosed by ‘997 with ‘221 for reducing power consumption.
	‘0221 in view of ‘997 does not disclose following limitation, which is disclosed by ‘383, as follows:
	extending a period of the active state if the control data is received before the first timer expires; and terminating the active state based on a control signal indicating a termination of the active state.
	(‘383:, [0044] When the mobile node registers its location information with the paging ( Paging agent is base station) and controlling foreign agents, the paging and controlling foreign agents set a timer if the mobile node is in active mode at a time when the mobile node enters the area of the paging foreign agent. If at the end of the time period the mobile node still has data to send or receive, the active mode timer period will be extended. However, if the mobile node does not send or receive data for a certain period of time, the active timer will expire and the mobile node will revert to idle mode.( Reads on  
terminating the active state based on a control signal indicating a termination of the active state.)
	It would have been obvious to a person of ordinary skill to have combined limitation at the time of invention, as disclosed by ‘221  in view of ‘997 with those of  ‘383 for reducing power consumption.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kumar SriLakshmi can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/INDER P MEHRA/         Primary Examiner, Art Unit 2647